Citation Nr: 1739466	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for post-operative herniated intervertebral disc syndrome with degenerative disc disease of the L-4, L-5 level, currently evaluated as 20 percent disabling. 

2. Entitlement to a total rating based on individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In September 2009, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer with the Board.  He did not respond to a notice from VA requesting that he indicate whether he would like a new hearing.  Therefore, an additional hearing is not warranted.   

In September 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. For the entire appeal period, for the Veteran's post-operative herniated intervertebral disc syndrome with degenerative disc disease of the L-4, L-5 level is manifested by limited, painful motion of greater than 30 degrees, with no ankylosis; however, his functional loss is the equivalent of forward flexion of 30 degrees or less.

2. The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.




CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating of 40 percent, but no higher, for the Veteran's post-operative herniated intervertebral disc syndrome with degenerative disc disease of the L-4, L-5 level have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 5243 (2016).

2. The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Back Disability

Disabilities of the spine are generally evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula) (Diagnostic Codes 5235 to 5243).  38 C.F.R. § 4.71a (2016).  Under this General Rating Formula, 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 38 C.F.R. § 4.71a (2016).

The Board notes that there is no evidence to support an evaluation of the Veteran's back disability under the Formula for Rating IVDS Based on Incapacitating Episodes.  The medical evidence does not indicate nor has the Veteran asserted that he has experienced any incapacitating episodes due to his back disability during the period of time at issue; therefore, rating under this formula would be improper.   

The RO assigned the 20 percent rating for the Veteran's service-connected post-operative herniated intervertebral disc syndrome with degenerative disc disease of the L-4, L-5 level pursuant to DC 5243.  The Veteran seeks a higher disability rating and maintains that the current evaluation does not adequately reflect the issues he faces with his disability, including the inability to walk long distances or to get up and down from the seated position without considerable pain and stiffness, as well as decreased mobility.  See Hearing Testimony.  

VA medical records show that the Veteran was seen multiple times for chronic low back pain that radiated into his right hip, buttocks, and thighs.  The Veteran was treated with a trial of transcutaneous nerve stimulation (TNS) which was unsuccessful in alleviating his symptoms.  He could only experience some relief through other medication.  See VA Treatment Records.

The Veteran was provided three VA examinations to assess the severity of his back disability.  While range of motion testing at the examinations did not reveal forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable anyklosis of the entire thoracolumbar spine, it did reveal limitations in all ranges of motion, pain increasing with repetition, tenderness, tightness, and excess fatigability.  See VA Examinations.  Notably, at the Veteran's most recent examination the examiner found that the results were medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  She also found that the Veteran's disability impacted his ability to work, limiting him to sedentary employment.  See March 2016 VA Examination.  

The Board finds that the symptomatology associated with the Veteran's service-connected back disability most nearly approximates, at most, a 40 percent evaluation.  The pertinent evidence of record shows that the Veteran experiences constant painful motion.  He competently and credibly described his symptoms and the functional loss he experiences on a daily basis both to VA medical treatment providers and to the VA examiners throughout the appeal period.  The provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. §4.59.  A 40 percent evaluation is warranted where the forward flexion of the thoracolumbar spine is 30 degrees or less or where there is favorable ankylosis of the entire thoracolumbar spine.  The evidence of record does not show that the Veteran's forward flexion satisfies the requirements for a 40 percent rating; nor does he have favorable ankylosis of the entire thoracolumbar spine.  However, with consideration of the functional effects and functional loss the Veteran experiences (as triggered by sitting, walking, and lifting), the Board finds it equivalent to forward flexion limited to 30 degrees and thus a 40 percent evaluation.  

In order to obtain a higher schedular rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability would have to manifest unfavorable ankylosis of the entire thoracolumbar spine.  There is no indication that the Veteran's spine is ankylosed.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint. STEDMAN'S MEDICAL DICTIONARY 90 (27th Ed. 2000).  None of the Veteran's treatment records reflect that the Veteran's entire thoracolumbar spine is ankylosed or comparable therewith.  

TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability. 38 C.F.R. § 3.340 (2016).  If the schedular rating is less than total, as here, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 
38 C.F.R. § 4.16 (2016). 

The Veteran is service-connected for his back disability, now at 40 percent.  He does not meet the schedular requirements for the immediate award of a TDIU; however, his claim has been referred to and reviewed by the Director of the Compensation Service, in February 2017, who did not find a TDIU on an extraschedular basis was warranted. See 38 C.F.R. § 4.16 (a) & (b). As the RO has adjudicated this issue, the Board may review the Director's decision.

The issue is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, education, training, and past work experience are relevant to the questions.

The record reveals that immediately following service the Veteran worked as a lineman for a company and was ultimately let go because of his back disability in the early 1970s.  A letter from his former employer indicated that he was a potential hazard for the company, no matter what work he was employed to do, because of his back disability.  See January 1972 Memorandum from Employer.  The Veteran then spent the next thirty years employed as a truck driver.  The Veteran stated that he was forced into early retirement because the pain from his service-connected back disability made it difficult to drive long distances and to get in and out of the truck.  See Hearing Testimony and VA Treatment Notes. 

The Board acknowledges the March 2016 VA examiner's statement that the Veteran could perform sedentary work.  However, the record does not reflect that the Veteran has ever held a sedentary position, nor does it reflect that he has the training/education to engage in these types of positions.  Additionally, the Veteran has indicated and the medical record confirms that he experiences pain radiating into his right hip, buttocks, and thighs with prolonged sitting which would likely be required by a sedentary position. 

Based on all the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to the effects of his service-connected back disability.  The Board finds that the evidence supports that he would be unable to perform labor akin to that which he is educated and trained to perform.  Therefore, the Board concludes that TDIU is warranted. 

The Board has considered the Veteran's claims and assigned the appropriate ratings based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






ORDER

Entitlement to a disability rating of 40 percent for post-operative herniated intervertebral disc syndrome with degenerative disc disease of the L-4, L-5 level is granted, subject to the regulations governing the payment of monetary benefits.  

Entitlement to TDIU is granted. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


